DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular calculating the mixture ratio of the substances in the mixed fluid on the basis of the output from the first one or ones of the plurality of temperature detectors and the correspondence relation, wherein the processor or logic is configured to perform operations:  further comprising calculating physical properties of the mixed fluid using the output from a second one or ones of the plurality of temperature detectors not used for the flow rate calculation and which are provided on a different flow path from the first flow path on which the first one or ones of the plurality of temperature detectors are provided, the second one or ones of the plurality of temperature detectors not used for the flow rate calculation provided side by side in a2Katsuyuki YAMAMOTOAppl. No. 16/963,447OMR.065.0512.PC Response to the Non-Final Office Action of May 4, 2022direction different from the direction in which the mixed fluid; and such that calculating the mixture ratio calculating the mixture ratio of the substances in the mixed fluid on the basis of the outputs from the second one or ones of the plurality of temperature detectors used to calculate the physical properties and the correspondence relation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW G MARINI/Primary Examiner, Art Unit 2853